UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No.1) Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September30, 2012 Commission File Number 0-20600 ZOLTEK COMPANIES, INC. (Exact name of registrant as specified in its charter) Missouri (State or other jurisdiction of incorporation or organization) 43-1311101 (I.R.S. Employer Identification No.) 3101 McKelvey Road, St. Louis, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (314)291-5110 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(b) of the Act: Common Stock, par value $.01 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes oNoþ . Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section 15(d) of the Act. Yes oNoþ . Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YesþNoo . Indicate by check mark whether registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Resolution S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yesþ No o. Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form 10-K or any amendment to this Form 10-K. o. Indicate by check mark whether the registrant is a large accelerated filer, an “accelerated filer a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one): Large Accelerated Filer o Accelerated Filer þ Non-Accelerated Filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o Noþ . State the aggregate market value of the voting stock held by non-affiliates of the registrant as of March31, 2012: approximately $308 million. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of November21, 2012: 34,355,192 shares of Common Stock, par value $.01 per share. DOCUMENTS INCORPORATED BY REFERENCE The following document is incorporated by reference into the indicated Part of this Report: Document Part of Form 10-K Proxy Statement for the 2013 Annual Meeting of Shareholders III EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A amends the Registrant's Annual Report on Form 10-K for the fiscal year ended September 30, 2013, as originally filed on November 27, 2012 (the “Original Report”), and is being filed solely for the purpose of amending portions of Part IV,Item 15 “Exhibits, Financial Statement Schedules” to replace Exhibit 10.8 to the Original Report. This Form 10-K/A does not reflect all events occurring after the original filing of the Original Report or modify or update all the disclosures affected by subsequent events. Information not modified or updated herein reflects the disclosures made at the time of the filing of the Original Report on November 27, 2012. Accordingly, this Form 10-K/A should be read in conjunction with all of the Registrant’s other periodic filings filed with the Securities and Exchange Commission PART IV Item 15. Exhibits and Financial Statement Schedules (a) (1) Financial statements: The following financial statements and reports thereon are included in Item 8 of this report: Report of Management Reports of Independent Registered Public Accounting Firm – Ernst & Young LLP* Consolidated Balance Sheets as of September 30, 2012 and 2011 Consolidated Statements of Operations for the years ended September 30, 2012, 2011 and 2010 Consolidated Statements of Changes in Shareholders' Equity for the years ended September 30, 2012, 2011 and 2010 Consolidated Statements of Cash Flows for the years ended September 30, 2012, 2011 and 2010 Notes to Consolidated Financial Statements *Report on financial statement schedule is included in Exhibit 23.1 hereto. (2) The following financial statement schedule is included in Part IV of this report: Rule 12-09 Valuation and Qualifying Accounts and Reserves For the fiscal year ended September 30, 2012 Rule 12-09 Valuation and Qualifying Accounts and Reserves (Amounts in thousands) Column A Column B Column C Column D Column E Additions Balance at beginning of period Charged to costs and expenses Charged to other accounts describe Deductions describe Balance at end of period Reserve for doubtful accounts $ $ (1
